DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 6-12, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta et al. (US 2011/0034832; hereinafter Cioanta) in view of Hwang et al. (US 2007/0041961; hereinafter Hwang).
Cioanta shows a system and method for delivering a treatment composition to a target tissue using ultrasound ([0354]), the method comprising: directing ultrasound waveforms toward a target tissue of a patient ([0358]); generating ultrasound waveforms with shock fronts at the target tissue of a patient ([0358]); generating cavitation inside the target tissue of a patient by the ultrasound with shock fronts ([0357]); and within a time period of +/- 1 week from generating the cavitation, delivering the treatment composition to the patient, wherein an absorption of the treatment composition by the target tissue is increased by the cavitation inside the target tissue (activate drugs via shockwaves at any time interval after the drug is administered, [0359]).  

Cioanta fails to show wherein producing the ultrasound waveforms comprises: producing a first burst of ultrasound waveforms within a first period of time, wherein the first period of time is shorter than 1 ms, and wherein the first burst of ultrasound waveforms is focused at a first segment of the target tissue; and producing a second burst of ultrasound waveforms within a second period of time, wherein the second period of time is shorter than 1 ms, wherein the second burst of UWOTL\67370AP-17-ultrasound waveforms is focused at a second segment of the target tissue, and wherein the second segment is different than the first segment; wherein adjacent bursts of the ultrasound waveforms are separated by a rest time, wherein a ratio of a duration of the bursts and a duration of the rest times is a duty cycle of the treatment, and wherein the duty cycle of the treatment is less than 1%; wherein a frequency of the ultrasound waveforms within the first burst and the second burst ranges from 0.5 MHz to 3 MHz; wherein a burst-to-burst frequency is 1-200 Hz; wherein the ultrasound shock fronts inside the target tissue have a peak negative pressure within a range of -2 MPa to -10 MPa, and a peak positive pressure within a range of 10 MPa to 70 MPa; wherein the treatment composition is administered after generating the cavitation, but not before generating cavitation.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cioanta to utilize specific ultrasound therapy parameters as taught by Hwang, as various ultrasound parameters are known in the art which can be selected by the user to have a desired effect on the patient’s tissue, and as illustrated by Hwang, these ultrasound parameters 
Furthermore, in the combination of Cioanta and Hwang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the treatment composition administered after generating the cavitation, but not before generating cavitation, depending on the user’s preference.  As noted by Cioanta, the cavitational effects alone are powerful enough to penetrate a cancerous cellular membrane and destroy its integrity ([0366]), enhance the sensibility of the tumor cells to certain drugs and thus enhancing their cytotoxicity ([0368]), and to break down fibrous tissue ([0370]).  Thus, a user may prefer to first utilize cavitational effects to “weaken” the diseased tissue, and then to administer the treatment composition into the “weakened” diseased tissue, to achieve the synergy of the cavitational effects on the tissue and the drug therapy.  Additionally for example, Hwang also describes using ultrasound therapy absent the administered drug in order to provide treatment to the patient’s tissue ([0091]-[0092]).

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta et al. (US 2011/0034832; hereinafter Cioanta) in view of Hwang et al. (US 2007/0041961; hereinafter Hwang) as applied to claims 1 and 15 above, and further in view of Vaezy et al. (US 2005/0203399; hereinafter Vaezy).

Vaezy discloses an image guided HIFU device.  Vaezy teaches wherein the ultrasound waveform is produced by an ultrasound transducer having an F-number within a 1-5 range ([0088]); wherein a characteristic dimension of the ultrasound transducer is less than 8 cm ([0088]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Cioanta and Hwang to utilize a transducer and lens having an F-number within a 1-5 range and a transducer less than 8cm as taught by Vaezy, as these transducer parameters will be sufficient for treating the patient’s tissue and in particular treating small regions on the order of centimeters within the patient (Vaezy, [0086]-[0088]).

Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive.
The examiner maintains that it is within the level of ordinary skill in the to perform the steps in any order, for example the step of generating cavitation prior to the step of administering the treatment composition to the patient.  As noted in the rejection above:
“As noted by Cioanta, the cavitational effects alone are powerful enough to penetrate a cancerous cellular membrane and destroy its integrity ([0366]), enhance the sensibility of the tumor cells to certain drugs and thus enhancing their cytotoxicity 
That is, Cioanta recognizes that cavitational effects alone are sufficient to “penetrate a membrane” and “enhance the sensibility of tumor cells to certain drugs”.  One of ordinary skill in the art thus recognizes that cavitational effects alone (prior to administering the treatment composition) will enhance the permeability of the tissue.  Therefore it would be obvious to provide separate ultrasound therapy waves directly to the tissue as taught by Hwang, to prepare the tissue to accept the drug, as noted by Cioanta to “enhance the sensibility of the tumor cells to certain drugs and thus enhance their cytotoxicity”.
In that applicant is trying to claim a specific “order” of the steps, it should be noted that no criticality to the order of the steps is provided in applicant’s disclosure.

For example:
“[0012] In one aspect, the treatment composition is administered before generating the cavitation, but not after generating the cavitation. In another aspect, the treatment composition is administered after generating the cavitation, but not before generating cavitation.”



Original claims 13 and 14: 
“13. The method of claim 1, wherein the treatment composition is administered before generating the cavitation, but not after generating the cavitation. 14. The method of claim 1, wherein the treatment composition is administered after generating the cavitation, but not before generating cavitation.”

Thus it can be seen that nowhere in applicant’s disclosure is any kind of criticality provided in regards to the order of the administration and cavitation.

Indeed, as is known in the art, there is no criticality to the order of the steps.  In the combined invention, both a treatment via cavitation and a treatment via composition (drug) are provided to the tissue.  It is well known in the art that cavitational effects improve drug delivery, and thus whether the cavitation is administered prior to or after administration of the treatment composition (or “simultaneously” as is commonly done), the end result will be that the target tissue receives both types of treatment (cavitation and composition) which provides a synergistic benefit and enhances the therapeutic effect.
See also the cited reference below in the conclusion, Sapozhnikov (US 9743909) which discloses that a patient’s tumor may not respond to chemotherapy as a result of a lack of penetration of the drug into the tumor.  In order to remedy this, a vibratory wave is applied to the tumor to induce cavitation bubbles in the tumor.  Subsequent HIFU waves interact with the bubbles to mechanically disrupt the tissue, which leads to increased permeabilization of the blood vessels in the tumor.  As a result, drug penetration may increase.  Cavitation may be performed on the tissue, and may be applied “simultaneously or in tandem with the administration of the chemotherapeutic agent”.  The phrase “simultaneously or in tandem” indicates that the cavitation and drug delivery may be performed at the same time (simultaneously) or that one may be performed after the other (in tandem).  Regardless, the important result is that the tissue is mechanically disrupted and the drug is able to penetrate into the tissue due to the cavitation effects enhancing the permeability of the tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sapozhnikov et al. (US 9743909; Clinical Applications, column 21, lines 45-column 22, line 22) discloses that a patient’s tumor may not respond to chemotherapy as a result of a lack of penetration of the drug into the tumor.  In order to remedy this, a vibratory wave is applied to the tumor to induce cavitation bubbles in the tumor.  Subsequent HIFU waves interact with the bubbles to mechanically disrupt the tissue, which leads to increased permeabilization of the blood vessels in the tumor.  As a result, drug penetration may increase.  Cavitation may be performed on the tissue, and may be applied “simultaneously or in tandem with the administration of the chemotherapeutic agent”.  The phrase “simultaneously or in tandem” indicates that the cavitation and drug delivery may be performed at the same time (simultaneously) or that one may be performed after the other (in tandem).  Regardless, the important result is that the tissue is mechanically disrupted and the drug is able to penetrate into the tissue due to the cavitation effects enhancing the permeability of the tissue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793